¶40 (concurring in part and dissenting in part) — I have previously expressed my dismay at the failure of a majority of this court to recognize the sanctity of a jury verdict in our system. See State v. Gregory, 158 Wn.2d 759, 886-903, 147 P.3d 1201 (2006) (J.M. Johnson, J., dissenting). The majority’s decision in the present case inspires a like lament. As in Gregory, the majority here overturns a validly rendered jury verdict without legal justification and without adequate regard for Dawn *525Hacheney, the victim of this heinous crime. Accordingly, I dissent in large part from the majority’s decision.10
J.M. Johnson, J.
*525¶41 Washington’s “aggravated murder” statute imposes special sanctions for some murders, including those committed in the course of certain felonies. See RCW 10-.95.020(11). The majority interprets RCW 10.95.020(ll)’s “in the course of” language as follows: “[I]n order for a death to have occurred in the course of a felony, there must be a causal connection such that the death was a probable consequence of that felony.” Majority at 506 (citing State v. Golladay, 78 Wn.2d 121, 131, 470 P.2d 191 (1970), overruled on other grounds by State v. Arndt, 87 Wn.2d 374, 378, 553 P.2d 1328 (1976); State v. Diebold, 152 Wash. 68, 72, 277 P. 394 (1929)). The majority goes on to conclude that, because the death (likely) occurred first, “the murder [of Dawn Hacheney] was not a probable consequence of the arson [of the Hacheney home].” Id. at 506, 520. Thus, the majority holds that “as a matter of law, Hacheney did not murder his wife in the course of arson.” Id. at 506.
¶42 The majority’s rule stems from an overly narrow interpretation of the statute and of Washington precedent regarding when a murder occurs “in the course of” a felony. Unlike the legislature, the majority would require a direct causal connection between the felony and murder, such that the felony must always commence first. Id. at 518. Yet, the plain language of the statute, and this court’s precedent, indicates RCW 10.95.020(ll)’s “in the course of” language is intended to have a broader meaning. I would read the statute accordingly and would uphold the jury’s verdict.
¶43 In justifying its narrow interpretation of the statutory language at issue, the majority focuses on language from Diebold, heavily relied upon by this court in Golladay, which reads as follows:
“ ‘It may be stated generally that a homicide is committed in the perpetration of another crime, when the accused, intending *526to commit some crime other than the homicide, is engaged in the performance of any one of the acts which such intent requires for its full execution, and, while so engaged, and within the res gestae of the intended crime, and in consequence thereof, the killing results. It must appear that there was such actual legal relation between the killing and the crime committed or attempted, that the killing can be said to have occurred as a part of the perpetration of the crime, or in furtherance of an attempt or purpose to commit it. In the usual terse legal phraseology, death must have been the probable consequence of the unlawful act.’ ”
Golladay, 78 Wn.2d at 131 (quoting Diebold, 152 Wash, at 72 (quoting 13 Ruling Case Law 845)). In particular, the majority elevates the final sentence in the above quote to a summary rule for the question presented. Further, the majority would add language to the statute to require that the felony always occur before the murder. Majority at 518. Yet, the plain language of RCW 10.95.020(11), and this court’s precedent, indicates that the majority’s rule is unduly narrow.
¶44 RCW 10.95.020(11) provides, in relevant part, that “[a] person is guilty of aggravated first degree murder. . . if he or she commits first degree murder . . . and . . . [t]he murder was committed in the course of, in furtherance of, or in immediate flight from” an enumerated felony. (Emphasis added.) A dictionary definition of “course” includes “progress or progression through a series (as of acts or events).” Webster’s Third New International Dictionary 522 (2002). Under this commonsense definition, a murder may occur “in the course of” a felony when the commission of the murder overlaps with the progress of the felony. Though such overlap may be unavoidable when the felony commences prior to the murder, it is also possible for such overlap to occur when the murder commences first. So long as the murder may be considered ongoing at the time the felony commences, a jury may find that the murder occurred during the progress of, or “in the course of,” the *527felony. RCW 10.95.020(H).11 Accordingly, the majority’s assertion that the felony must always commence first conflicts with the plain language of RCW 10.95.020(11).
¶45 The notion that a murder that commences before a felony may still be found to have occurred “in the course of” that felony is confirmed by a number of this court’s prior decisions. For instance, this court has held that a defendant who kills a person, then takes the victim’s property, may be convicted of murder while engaged in the commission of robbery. See, e.g., State v. Craig, 82 Wn.2d 777, 514 P.2d 151 (1973); State v. Coe, 34 Wn.2d 336, 208 P.2d 863 (1949). Likewise, this court has held that a defendant who fatally assaults a person, then rapes the victim, may be convicted of murder while engaged in the commission of rape. See, e.g., State v. White, 60 Wn.2d 551, 374 P.2d 942 (1962), cert. denied, 375 U.S. 883 (1963); State v. Whitfield, 129 Wash. 134, 224 P. 559 (1924). Thus, the majority’s holding that, to support a conviction under RCW 10.95.020(11), the felony must always commence before the murder is contrary to this court’s precedent.12
¶46 Additionally, the majority can find no support for its unduly narrow interpretation of RCW 10.95.020(11) in this court’s most recent decision interpreting that statute. See State v. Brown, 132 Wn.2d 529, 940 P.2d 546 (1997), death sentence rev’d on other grounds sub nom. Brown v. Lambert, 451 F.3d 946 (9th Cir. 2006), cert. granted sub nom. Uttecht v. Brown,_U.S._, 127 S. Ct. 1055, 166 L. Ed. 2d 797 (2007). Nowhere in the Brown opinion does it state that the felony *528must always commence prior to the murder. On the contrary, the Brown opinion contains no reference to a temporal ordering requirement. Instead, the required connection between the murder and felony under RCW 10.95.020(11) is discussed in relatively flexible terms:
To establish that a killing occurred in the course of, in furtherance of, or in immediate flight from a felony, there must be an “intimate connection” between the killing and the felony. The killing must be part of the “res gestae” of the felony, that is, in “close proximity in terms of time and distance.” A “causal connection” must clearly be established between the two. In other words, “more them a mere coincidence of time and place is necessary.”
132 Wn.2d at 607-08 (footnotes omitted).
¶47 The majority makes much of the Brown court’s reference to a “causal connection” between the killing and the felony (while disregarding the court’s concluding admonition indicating this phrase simply means “ ‘more than a mere coincidence of time and place is necessary’ ”). In particular, the majority focuses on the fact that the Brown court cites to Golladay for the proposition that some “causal connection” is required. Majority at 513-14. Yet, the Brown court did not use the “probable consequence” language that the majority now seeks to elevate to the status of rule. Moreover, the Golladay case itself does not appear to support the strict timing requirement that the majority seeks to impose.13
¶48 By requiring that the murder be the probable consequence of the felony, such that the felony always commence prior to the killing, the majority has adopted an unreasonable interpretation of the statutory language in order to take the issue away from a jury. I would reject such strained construction. Instead, in accordance with the plain *529language of RCW 10.95.020(11) and this court’s precedent, I would interpret the “in the course of” language as follows: A killing may be deemed “within the res gestae or . . . ‘causally] connect[ed]’ to” a felony, Brown, 132 Wn.2d at 610, when the killing is “done in connection with [the felony], as a part of the same transaction.” Craig, 82 Wn.2d at 782; see also Coe, 34 Wn.2d at 341 (using phrase “same transaction” to explain proper application of the felony-murder rule); State v. Millante, 80 Wn. App. 237, 249-50, 908 P.2d 374 (1995) (same), review denied, 129 Wn.2d 1012 (1996); State v. Temple, 5 Wn. App. 1, 7, 485 P.2d 93 (1971) (same).14 This standard incorporates a reasonable temporal flexibility missing from the majority’s approach and better comports with the plain language of RCW 10.95.020(11), as well as this court’s precedent.
¶49 Applying the correct standard, I would uphold the jury’s verdict in the present case. Considering the evidence in the light most favorable to the State, it is clear that a rational trier of fact could have found the aggravating factor proved beyond a reasonable doubt. See Brown, 132 Wn.2d at 608 (standard of review for challenges to sufficiency of the evidence).
¶50 There was abundant evidence from which the jury could reasonably have found that Hacheney murdered his wife in connection with his arson offense as a part of the same transaction. This evidence includes: (1) Hacheney’s having made previous plans to be away on a hunting trip with friends on the day of the fire (the day after Christmas), (2) the presence of propane tanks inside the bedroom where Dawn’s body was found, (3) the presence of an electric space *530heater inside the bedroom where Dawn’s body was found, (4) Hacheney’s statement to police that he had placed wrapping paper in front of the space heater, (5) the presence of elevated levels of medication in Dawn’s blood, (6) Sandra Glass’ statements as to Hacheney’s confession indicating that he committed the arson immediately after the murder, and (7) the presence of Dawn’s body inside the burning house. Based on this evidence, the jury could reasonably have concluded that Hacheney killed his wife in connection with setting fire to his house as part of the same transaction. Thus, the jury’s verdict of aggravated first degree murder should stand. Because the majority rejects the jury’s verdict without legal justification, I dissent.

 I concur in the majority’s decision that Hacheney did not suffer a violation of his confrontation clause rights. Majority at 506.


 I would agree with the Supreme Court of Illinois that “the crime of murder is not necessarily complete when the victim’s heart stops beating, but rather the crime continues throughout the time that the perpetrator conceals the crime and flees the scene.” People v. Thomas, 137 Ill. 2d 500, 535, 561 N.E.2d 57, 71, 148 Ill. Dec. 751 (1990), cert. denied, 498 U.S. 1127 (1991). This view is implicitly endorsed by this court’s prior decisions upholding felony-murder convictions where the killing occurred prior to the felony. See, e.g., State v. Craig, 82 Wn.2d 777, 514 P.2d 151 (1973).


 While Craig, Coe, White, and Whitfield are all felony-murder cases which involved slightly different statutory language than is at issue in the present case, the majority correctly notes that such cases are directly relevant to the interpretation of RCW 10.95.020(11)’s “in the course of” language. See majority at 515-16.


 Contrary to the majority’s suggestions, the fact that Goliad ay’s larceny offense occurred later in time than his murder offense was not the key factor in that court’s decision. Majority at 513-14 (citing Golladay, 78 Wn.2d at 130). Rather, the crux of the court’s rationale was that the larceny was an “entirely separate, distinct, and independent” crime from the murder. Golladay, 78 Wn.2d at 132.


 A similar standard has been endorsed by some of our sister states. For example, the Supreme Court of Illinois, in interpreting its death penalty statute, stated, “[i]t is sufficient that the State proved the elements of the crimes and the accompanying felonies were part of the same criminal episode.” Thomas, 561 N.E.2d at 71; see also Ex parte Roberts, 735 So. 2d 1270, 1278 (Ala.) (requiring arson and killing be part of “continuous chain of events” to trigger statutory aggravating circumstance), cert. denied, 528 U.S. 939 (1999); Way v. State, 496 So. 2d 126, 128 (Fla. 1986) (requiring arson and killings be part of “same criminal episode” to trigger statutory aggravating circumstance), death sentence vacated on other grounds sub nom. Way v. Dugger, 568 So. 2d 1263 (Fla. 1990).